DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an epoxy resin composition, classified in C08L 63/00, C08K5/08, C08K3/36.
II. Claim 10-18, drawn to a liquid ejection head, classified in B41J2/135.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as an epoxy resin composition for encapsulating a semiconductor, or an epoxy resin composition for sealing a crack in a plastic article, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the epoxy resin composition according to claim 1 is not limited to be an adhesive and does not require the liquid ejection head comprising a recording element substrate, a support member, and a flow path member. In contrast, the liquid ejection head according to claim 10 comprises an epoxy resin composition as an adhesive, which means that the epoxy resin composition is limited to being an adhesive, and the liquid ejection head according to claim 10 comprises a recording element substrate, a support member, and a flow path member. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have separate classification, which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention, such as searching different classes/subclasses or employing different search queries because the inventions are independent or distinct from each other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jason M. Okun on 08/24/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirino (US 2014/0329926 A1).
Regarding claims 1-2, 4, and 7-9, Kirino teaches a composition consisting of 50 parts of YX8000, 50 parts of JER807, 80 parts of QX30, 1 part of UCAT-5002, 2 part of NaBPh4, 1 part of SPEEDCURE PBZ, 1 part of 9-fluorenone, 10 part of EX146, 0.1 part of L07N, 1 part of KBM403, and 3 part of Aerosil R805 ([0224, 0225], TABLE 5, Example 55), wherein YX8000 is hydrogenated bisphenol A type epoxy resin that has an epoxy equivalent of 205 g/eq [0137], JER807 is bisphenol F type epoxy resin that has an epoxy equivalent of 170 g/eq [0136], QX30 is trimethylolpropane tris(3-mercaptopropionate) that has a thiol equivalent of 132 g/eq [0142], UCAT-5002 is a salt of 1,8-diazabicyclo[5.4.0]undeca-7-ene structure-containing compound and tetraphenyl borate [0144] and is a photobase generating agent [0029], NaBPh4 is a sodium salt of tetraphenyl borate [0145] and is a photobase generating agent [0029], SPEEDCURE PBZ is 4-methyl benzophenone, 3-benzoylbiphenyl [0175] and is a photosensitizing agent [0029], 9-fluorenone is [0165, 0166] is a photosensitizing agent [0029], EX146 is monofunctional epoxy monomer that is p-tert butylphenylglycidyl ether [0202], L07N is boric acid ester compound [0203], KBM403 is glycidyl group-containing silane coupling agent that is 3-glycidoxypropyl trimethoxysilane [0204], and Aerosil R805 is fumed silica with an average particle diameter of 14 nm, which is surface-treated with alkylsilane [0205]. The specification of the instant application recites that an example of the thixotropic agent is AEROSIL R805 [0018]. Therefore, Kirino’s teachings read on an epoxy resin composition comprising an epoxy resin, a thixotropic agent, a photobase generator, and an ether skeleton polythiol as claimed in claim 1, wherein a content of the photobase generator is 3 parts by mass with respect to 100 parts by mass of the epoxy resin as claimed in claim 2, the epoxy resin composition according to Claim 1, further comprising a sensitizer as claimed in claim 4, the epoxy resin composition according to Claim 1, further comprising a silane coupling agent as claimed in claim 7, wherein the silane coupling agent is a compound having an epoxy group as claimed in claim 8, wherein the thixotropic agent is a silica filler as claimed in claim 9. The content of the photobase generator is based on the calculation (1 + 2) / (50 + 50) * 100 = 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US 2014/0329926 A1) as applied to claim 1 and 4.
Regarding claim 3, Kirino teaches the epoxy resin composition according to Claim 1 as explained above. Kirino teaches that the composition comprises 50 parts of YX8000, 50 parts of JER807, and 80 parts of QX30 ([0224, 0225], TABLE 5, Example 55), wherein YX8000 is hydrogenated bisphenol A type epoxy resin that has an epoxy equivalent of 205 g/eq [0137], JER807 is bisphenol F type epoxy resin that has an epoxy equivalent of 170 g/eq [0136], and QX30 is trimethylolpropane tris(3-mercaptopropionate) that has a thiol equivalent of 132 g/eq [0142], which reads on wherein the ether skeleton polythiol has 113 thiol equivalents with respect to 100 epoxy equivalents of the epoxy resin as claimed. The thiol equivalents is based on the calculation (80 g / 132 g/eq) / (50 g / 205 g/eq + 50 g / 170 g/eq) * 100 = 113. Kirino teaches, in another embodiment, that the blending amount of the component [0042] that is QX30 [0041] in the composition is such that the ratio epoxy equivalent:thiol equivalent is from 10:1 to 10:90 [0042], which reads on wherein the ether skeleton polythiol has 10 to 900 thiol equivalents with respect to 100 epoxy equivalents of the epoxy resin. The thiol equivalents is based on the calculations 1 / 10 * 100 = 10 and 90 / 10 * 100 = 900.
Kirino does not teach a specific embodiment wherein the ether skeleton poylthiol has 60 to 72 thiol equivalents with respect to 100 epoxy equivalents of the epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize Kirino’s ratio epoxy equivalent:thiol equivalent to be from 10:6 to 10:7.2, which would read on wherein the ether skeleton polythiol has 60 to 72 thiol equivalents with respect to 100 epoxy equivalents of the epoxy resin as claimed. The thiol equivalents is based on the calculations 6 / 10 * 100 = 60 and 7.2 / 10 * 100 = 72. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curing speed of Kirino’s composition and for optimizing strength and heat resistance of a cured product of Kirino’s composition because Kirino teaches that the composition comprises 50 parts of YX8000, 50 parts of JER807, and 80 parts of QX30 ([0224, 0225], TABLE 5, Example 55), wherein YX8000 is hydrogenated bisphenol A type epoxy resin that has an epoxy equivalent of 205 g/eq [0137], JER807 is bisphenol F type epoxy resin that has an epoxy equivalent of 170 g/eq [0136], and QX30 is trimethylolpropane tris(3-mercaptopropionate) that has a thiol equivalent of 132 g/eq [0142], that in another embodiment, the blending amount of the component [0042] that is QX30 [0041] in the composition is such that the ratio epoxy equivalent:thiol equivalent is from 10:1 to 10:90 [0042], and that when a thiol compound is added within the above described range, a composition having more excellent balance of a curing speed and strength and heat resistance of a cured product can be obtained [0042].
Regarding claim 5, Kirino teaches the epoxy resin composition according to Claim 4 as explained above. Kirino teaches that the composition comprises 50 parts of YX8000, 50 parts of JER807, 80 parts of QX30, 1 part of SPEEDCURE PBZ, and 1 part of 9-fluorenone ([0224, 0225], TABLE 5, Example 55), wherein YX8000 is hydrogenated bisphenol A type epoxy resin that has an epoxy equivalent of 205 g/eq [0137], JER807 is bisphenol F type epoxy resin that has an epoxy equivalent of 170 g/eq [0136], QX30 is trimethylolpropane tris(3-mercaptopropionate) that has a thiol equivalent of 132 g/eq [0142], SPEEDCURE PBZ is 4-methyl benzophenone, 3-benzoylbiphenyl [0175] and is a photosensitizing agent [0029], and 9-fluorenone is [0165, 0166] is a photosensitizing agent [0029], which reads on wherein a content of the sensitizer is 2 parts by mass with respect to 100 parts by mass of the epoxy resin. The content of the sensitizer is based on the calculation (1 + 1) / (50 + 50) * 100 = 2. Kirino teaches, in another embodiment, that an adding amount of the photosensitizing agent in the composition is from 0.001 to 50 parts by mass, with respect to 100 parts by mass of the total amount of the component [0111] that is a compound having 2 or more glycidyl groups in the molecule thereof [0029] and the component [0111] that is a compound having 2 or more thiol groups in the molecule thereof [0029], which suggests modifying the total amount of Kirino’s SPEEDCURE PBZ and 9-fluorenone to be from 0.001 to 50 parts by mass, with respect to 100 parts by mass of the total amount of Kirino’s YX8000, JER807, and QX30, which means that the total amount of Kirino’s SPEEDCURE PBZ and 9-fluorenone would be from 0.0018 to 90 parts by mass with respect to 100 parts by mas of the total amount of Kirino’s YX8000 and JER807, which suggests wherein a content of the sensitizer is 0.0018 to 90 parts by mass with respect to 100 parts by mass of the epoxy resin. The content of the sensitizer is based on the calculations 0.001 / (100 * (50 + 50) / (50 + 50 + 80)) * 100 = 0.0018 and 50 / (100 * (50 + 50) / (50 + 50 + 80)) * 100 = 90.
Kirino does not teach a specific embodiment wherein a content of the sensitizer is 3 to 10 parts by mass with respect to 100 parts by mass of the epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total amount of Kirino’s SPEEDCURE PBZ and 9-fluorenone to be from 1.7 to 5.6 parts by mass, with respect to 100 parts by mass of the total amount of Kirino’s YX8000, JER807, and QX30, which would read on wherein a content of the sensitizer is 3 to 10 parts by mass with respect to 100 parts by mass of the epoxy resin as claimed. The content of the sensitizer is based on the calculations 1.7 / (100 * (50 +50) / (50 + 50 + 80)) * 100 = 3 and 5.6 / (100 * (50 + 50) / (50 + 50 + 80)) * 100 = 10. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an improvement effect of photo activity in Kirino’s composition because Kirino teaches that the composition comprises 50 parts of YX8000, 50 parts of JER807, 80 parts of QX30, 1 part of SPEEDCURE PBZ, and 1 part of 9-fluorenone ([0224, 0225], TABLE 5, Example 55), wherein YX8000 is hydrogenated bisphenol A type epoxy resin that has an epoxy equivalent of 205 g/eq [0137], JER807 is bisphenol F type epoxy resin that has an epoxy equivalent of 170 g/eq [0136], QX30 is trimethylolpropane tris(3-mercaptopropionate) that has a thiol equivalent of 132 g/eq [0142], SPEEDCURE PBZ is 4-methyl benzophenone, 3-benzoylbiphenyl [0175] and is a photosensitizing agent [0029], and 9-fluorenone is [0165, 0166] is a photosensitizing agent [0029], that in another embodiment, an adding amount of the photosensitizing agent in the composition is from 0.001 to 50 parts by mass, with respect to 100 parts by mass of the total amount of the component [0111] that is a compound having 2 or more glycidyl groups in the molecule thereof [0029] and the component [0111] that is a compound having 2 or more thiol groups in the molecule thereof [0029], that when the adding amount is less than 0.01 parts by mass, a sufficient improvement effect of photo activity cannot be obtained, and when it is too larger than 20 parts by mass, there is fear of inhibiting a catalytic action of the component [0111] that is the photobase generating agent [0029], and that the photobase generating agent [0029] is UCAT-5002 [0144] and NaBPh4 [0145].
Regarding claim 6, Kirino teaches the epoxy resin composition according to Claim 4 as explained above. Kirino teaches that the composition comprises 1 part of SPEEDCURE PBZ and 1 part of 9-fluorenone ([0224, 0225], TABLE 5, Example 55), wherein SPEEDCURE PBZ is 4-methyl benzophenone, 3-benzoylbiphenyl [0175] and is a photosensitizing agent [0029] and is a benzophenone-based photoradical initiator [0099], and 9-fluorenone is [0165, 0166] is a photosensitizing agent [0029, 0072, 0075], and that the benzophenone-based photoradical initiator is a hydrogen-drawing type photoradical polymerization initiator [0088]. Kirino teaches, in another embodiment, that the photosensitizing agent is a photoradical polymerization initiator [0073] that is a hydrogen-drawing type photoradical polymerization initiator [0087] that is an anthraquinone-based photoinitiator [0088] that is 2-ethylanthraquinone [0102], which suggests using Kirino’s 2-ethylanthraquinone to substitute for at least a fraction of Kirino’s SPEEDCURE PBZ, which suggests wherein the sensitizer is 2-ethylanthraquinone as claimed.
Kirino does not teach a specific embodiment wherein the sensitizer is 2-ethylanthraquinone or 1-chloroanthraquinone. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kirino’s 2-ethylanthraquinone to substitute for at least a fraction of Kirino’s SPEEDCURE PBZ, which would read on wherein the sensitizer is 2-ethylanthraquinone as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying an ability of Kirino’s composition to undergo hydrogen-drawing photoradical polymerization because Kirino teaches that the composition comprises 1 part of SPEEDCURE PBZ and 1 part of 9-fluorenone ([0224, 0225], TABLE 5, Example 55), wherein SPEEDCURE PBZ is 4-methyl benzophenone, 3-benzoylbiphenyl [0175] and is a photosensitizing agent [0029] and is a benzophenone-based photoradical initiator [0099], and 9-fluorenone is [0165, 0166] is a photosensitizing agent [0029, 0072, 0075], that the benzophenone-based photoradical initiator is a hydrogen-drawing type photoradical polymerization initiator [0088], and that in another embodiment, the photosensitizing agent is a photoradical polymerization initiator [0073] that is a hydrogen-drawing type photoradical polymerization initiator [0087] that is an anthraquinone-based photoinitiator [0088] that is 2-ethylanthraquinone [0102].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767